OPINION
Relator, Gerald Taylor, Jr., is seeking a writ of procedendo to compel respondent, Judge Richard Lillie, to proceed to judgment on his Motion for New Trial filed in C.P. Case No. CR-268652. Respondent has moved for summary judgment and has attached a certified, file-stamped copy of a journal entry wherein Judge Mannen denied relator's motion on December 30, 1998. This action is now moot. Accordingly, respondents motion for summary judgment is granted.
Case dismissed. Costs to respondent.
ANN DYKE, J. CONCURS.
JAMES M. PORTER, ADMINISTRATIVE JUDGE.